Citation Nr: 0815260	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  99-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling from April 1998 and as 50 percent disabling from 
July 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from October 1974 to 
December 1978.

Originally, the appeal came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in North Little Rock, Arkansas, denied service connection for 
PTSD, nicotine addiction, and bronchitis and chronic cough 
due to nicotine dependence, and continued a noncompensable 
disability evaluation for service-connected hepatitis.  A 
hearing was held before the undersigned Veterans Law Judge 
concerning these issues in December 2000.  All of these 
issues have since been resolved and are no longer before the 
Board on appeal.

The remaining issue on appeal arises from a February 2003 
rating decision that granted service connection for PTSD and 
assigned an initial disability evaluation of 30 percent, 
effective from the date of claim in April 1998.  A rating 
decision in May 2007 increased the disability evaluation to 
50 percent, effective from the date of examination in July 
2007.  The matter of the disability evaluation for PTSD, 
however, remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA treatment records in the veteran's claims 
file were associated with the claims file in 2003.  In his 
substantive appeal concerning the remaining issue before the 
Board, filed in October 2006, the veteran referred to 
treatment for PTSD four months earlier.  In the January 2007 
remand of this issue, the Board instructed that the veteran 
be asked to provide complete information concerning any 
recent treatment for his PTSD, including the treatment 
mentioned in his appeal, and that these records be obtained.  
The AMC requested the veteran to provide this information in 
February 2007, but the veteran did not respond to this 
request.

Nonetheless, the report of the July 2007 VA examination 
states that the veteran was then in week 8 of a 15-week 
outpatient PTSD treatment program, and contains some 
information from the veteran's VA medical records (i.e., 
current medical and mental health problems and current 
medications).  Thus, the Board is aware that the veteran is 
receiving VA treatment for his PTSD.  Such records are deemed 
to be within the control of VA and should have been included 
in the record, as they may be determinative of the claim.  
Therefore a remand is necessary for the purpose of obtaining 
such records. See Bell v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all VA treatment for 
PTSD from 2003 to the present and 
associate these records with the veteran's 
claims folder.  If additional information 
is needed to obtain these records, the 
veteran should be asked to provide the 
information.  Attempts to obtain these 
records should continue until it is 
concluded that the records do not exist or 
that further efforts to obtain them would 
be futile; this conclusion should be 
documented in the veteran's claims folder.  

2.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



